Title: To Thomas Jefferson from Thomas Munroe, 14 July 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  Sir,
                  14. July 1804
               
               I find on a diligent and particular enquiry of the Overseer & others who saw the riotous workmen parading the streets, and heard a good deal of what was said amongst them that Matthias Kyne (or Kyan) Charles Dent, mark Fahey, Thomas Bean John King, & Thomas Crowley, then in the public works, and Brian Larner & one or two others, whose names are not known, and who were not employed by the public, were the persons who excited the late disorderly behavior, and were most active and insolent on the occasion; and several of those who have been dismissed in consequence of the riot declare that had it not been for Kyan they believe it would not have taken place, but that Dent & Fahey pretty readily joined him, and, with Brian Larner, threatened & abused those who refused, or were backward until they agreed to “turn out” as they term it.—
               I Have the Honor to be with the greatest respect Sir Yr mo Ob Servt.
               
                  
                     Thomas Munroe
                  
               
               
                  Timothy King the man mentioned in Mr Gallatins note was said, at first, to be a principal, but I suspect it was a mistake—I have known him 5 or 6 years and always thought him a well disposed poor ignorant inoffensive creature.—
               
            